Vacated by Supreme Court, February 28, 2005

                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4687



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PAUL LEE JACKSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-02-35)


Submitted:   June 23, 2004             Decided:   September 16, 2004


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Cipriani, CIPRIANI & PAULL, L.C., Wellsburg, West Virginia,
for Appellant. Thomas E. Johnston, United States Attorney, Thomas
O. Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Lee Jackson appeals his conviction and 240-month

sentence following his guilty plea to conspiring to distribute more

than 50 grams of cocaine base from 1995 to 2002, distributing

approximately   1.71   grams   of    cocaine   base,   and   intending   to

distribute approximately .10 grams of cocaine base.          See 21 U.S.C.

§§ 2, 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), and 846 (2000).

          On appeal, Jackson argues that the district court abused

its discretion in denying his motion to withdraw his guilty plea.

Jackson also argues that the district court clearly erred by

adopting the finding in the Presentence Report (“PSR”) with regard

to his relevant conduct.       Finally, Jackson has filed a pro se

supplemental brief asserting several claims.

          Where, as here, a defendant seeks to withdraw his guilty

plea before sentencing, he must demonstrate a “fair and just

reason” for withdrawal of the plea.         Fed. R. Crim. P. 11(d).      “A

defendant has no ‘absolute right’ to withdraw a guilty plea, and

the district court has discretion to decide whether a ‘fair and

just reason’ exists upon which to grant a withdrawal.”             United

States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003), cert. denied,

124 S. Ct. 1523 (2004) (quoting United States v. Ubakanma, 215 F.3d

421, 424 (4th Cir. 2000)).     The district court’s denial of a motion

to withdraw a guilty plea is reviewed for abuse of discretion.

United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).


                                    - 2 -
           In determining whether a defendant has shown a “fair and

just reason” to withdraw his guilty plea, a court examines the

following six factors:

     (1) whether the defendant has offered credible evidence
     that his plea was not knowing or not voluntary, (2)
     whether the defendant has credibly asserted his legal
     innocence, (3) whether there has been a delay between the
     entering of the plea and the filing of the motion, (4)
     whether defendant has close assistance of competent
     counsel, (5) whether withdrawal will cause prejudice to
     the government, and (6) whether it will inconvenience the
     court and waste judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                The

most important consideration in resolving a motion to withdraw a

guilty plea, however, is whether the Rule 11 plea colloquy was

properly conducted.    See Bowman, 348 F.3d at 414.          A court should

closely   scrutinize   the   Rule    11   colloquy   and   attach   a   strong

presumption that the plea is final and binding if the Rule 11

proceeding is adequate.      United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992).

           The district court evaluated Jackson’s motion to withdraw

his guilty plea in light of the six factors enumerated in Moore.

See Moore, 931 F.2d at 248.          The court found that Jackson had

simply not offered credible evidence that his plea was not knowing

and voluntary. The court also concluded that the delay between the

entry of his plea and Jackson’s motion to withdraw it, as well as

his inability to credibly assert his legal innocence, counseled

against granting his motion.        Upon review of the record, including


                                    - 3 -
a thorough review of the Rule 11 hearing, we cannot say that the

district court abused its discretion in denying Jackson’s motion to

withdraw his plea.

           Jackson also argues that the district court clearly erred

in accepting the findings of the PSR with regard to drug quantity.

Because, at sentencing, Jackson failed to meet his burden to show

that the PSR findings were inaccurate, his claim on this ground is

without merit.    See United States v. Terry, 916 F.2d 157, 162 (4th

Cir. 1990).

           Additionally, Jackson filed a motion for leave to file a

supplemental brief in which he has raised five claims.                    One,

Jackson argues the district court engaged in judicial misconduct by

failing to rule on several pretrial motions. This claim is without

merit   because   the    record   reflects     that   these   motions    were

terminated after Jackson pleaded guilty.         Two, Jackson argues that

the court abused its discretion by refusing to grant his attorney’s

first motion to withdraw as counsel due to his attorney’s potential

conflict of interest.        This claim must be denied because any

conflict of interest issue was cured by the court’s appointment of

co-counsel.   Three, Jackson argues that the Government engaged in

misconduct by failing to turn over exculpatory evidence.              Because

Jackson   fails   to    articulate    the    substance   of   the    allegedly

exculpatory evidence, this claim must also be denied.                    Four,

Jackson argues that his counsel was ineffective.                    We do not


                                     - 4 -
consider claims of ineffective assistance of counsel on direct

appeal unless counsel's ineffectiveness conclusively appears on the

face of the record.       United States v. DeFusco, 949 F.2d 114, 120

(4th   Cir.    1991).    Because   the   record   does   not   conclusively

establish that counsel was ineffective, any such claims are more

appropriately raised, if at all, in a 28 U.S.C. § 2255 (2000)

motion.   United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

Five, Jackson argues that he was sentenced in violation of Apprendi

v. New Jersey, 530 U.S. 466 (2000). Because Jackson pleaded guilty

to conspiring to distribute more than fifty grams of crack, a crime

with a statutory maximum sentence of life imprisonment, Jackson’s

240-month sentence did not violate Apprendi.             530 U.S. at 489

(“[A]ny fact that increases the penalty for a crime beyond the

prescribed statutory maximum sentence must be submitted to a jury,

and proved beyond a reasonable doubt.”).

              Finally, Jackson filed a letter under Fed. R. App. P.

28(j), directing our attention to the recent Supreme Court decision

in Blakely v. Washington, 124 S. Ct. 2531 (2004).          Jackson argues

that Blakely dictates that this Court must find his sentence

unconstitutional.       Pursuant to United States v. Hammoud, No. 03-

4253, 2004 WL 1730309 (4th Cir. Aug. 2, 2004) (en banc order), we

find this argument without merit.

              Accordingly, we affirm Jackson’s conviction and sentence.

We grant Jackson’s motion to file his supplemental brief.               We


                                   - 5 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -